Proceeding pursuant to CPLR article 78 in the nature *518of mandamus to compel the respondent to issue a decision favorable to the petitioner with respect to the petitioner’s pending motion pursuant to CPL 440.20 to vacate a judgment of conviction of the County Court, Nassau County, rendered March 24, 1984.
Adjudged that the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus lies to compel the performance of a purely ministerial act where there is a clear legal right to the relief sought (Matter of Legal Aid Socy. v Scheinman, 53 NY2d 12, 16). Inasmuch as that is not the case in this instance, the proceeding is dismissed. Brown, J. P., Kooper, Harwood and Rosenblatt, JJ., concur.